Citation Nr: 0827625	
Decision Date: 08/15/08    Archive Date: 08/22/08

DOCKET NO.  98-08 233A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether the veteran submitted a timely Substantive Appeal 
as to the claim for service connection for a psychiatric 
disorder, other than post-traumatic stress disorder (PTSD), 
to include as secondary to his service-connected bilateral 
flat feet.

2.  Entitlement to service connection for a right knee 
disorder, to include as secondary to the veteran's service-
connected bilateral flat feet.

3.  Entitlement to service connection for a left knee 
disorder, to include as secondary to the veteran's service-
connected bilateral flat feet.

4.  Entitlement to service connection for a back disorder, to 
include as secondary to the veteran's service-connected 
bilateral flat feet.

5.  Entitlement to an increased evaluation in excess of 30 
percent for service-connected bilateral flat feet.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from December 1959 to 
December 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York in February 1995 and May 1998.  

All issues on appeal, except for the psychiatric disorder 
claim, are REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.


FINDING OF FACT

The veteran was notified of the RO's denial of service 
connection for a psychiatric disorder, other than PTSD, on 
May 14, 1998; the veteran's notice of disagreement was 
received in June 1998; a Statement of the Case was issued in 
February 2000; and the veteran did not submit a substantive 
appeal within one year of notice of the May 1998 rating 
decision, within 60 days of issuance of the February 2000 
Statement of the Case, or within 60 days of issuance of the 
October 2005 Supplemental Statement of the Case.



CONCLUSION OF LAW

In the absence of a timely filed Substantive Appeal, the 
Board lacks jurisdiction over the issue of entitlement to 
service connection for a psychiatric disorder, other than 
PTSD, to include as secondary to the veteran's service-
connected bilateral flat feet.  38 U.S.C.A. §§ 7105, 7108 
(West 2002); 38 C.F.R. §§  20.200, 20.302(b) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Timeliness of Substantive Appeal

The Board shall not entertain an application for review on 
appeal unless it conforms to the law.  38 U.S.C.A. § 7108.  
Under VA regulations, an appeal consists of a timely filed 
Notice of Disagreement (NOD) in writing and, after a 
Statement of the Case (SOC) has been furnished, a timely 
filed Substantive Appeal.  38 C.F.R. § 20.200.  

A Substantive Appeal consists of a properly completed VA Form 
9 (Appeal to Board of Veterans' Appeals) or another 
correspondence containing the necessary information.  Proper 
completion and filing of a Substantive Appeal are the last 
actions a veteran needs to take to perfect an appeal.  38 
C.F.R. § 20.202.  A Substantive Appeal must be filed within 
60 days from the date that the agency of original 
jurisdiction mails the SOC to the veteran or within the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever comes later.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.302(b).

Where a veteran files a timely NOD, but fails to timely file 
a Substantive Appeal, the appeal is untimely, and it is 
proper for the Board to dismiss the claim.  Roy v. Brown, 5 
Vet. App. 554, 555 (1993).  

In this case, by letter dated May 14, 1998, the veteran was 
notified of the unfavorable May 1998 rating decision denying 
service connection for a psychiatric disorder.  In June 1998 
, the veteran's timely NOD was received by the RO.  In 
February 2000, the RO issued an SOC addressing this issue, 
along with other issues already pending on appeal.  In an 
accompanying letter, the RO notified the veteran that, if he 
decided to continue his appeal, he would need to file a 
formal appeal.  He was informed of the enclosed VA Form 9, 
Appeal to the Board of Veterans' Appeals, and was advised to 
read the instructions carefully.

The next submission regarding this matter, however, was a 
June 2005 memorandum from the veteran's representative.  That 
submission contains a reference to "his pending 
claims/appeal for entitlement to service connection for a 
neuro-psychiatric condition."  

In October 2005, the RO issued a Supplemental Statement of 
the Case (SSOC), which included the claim for service 
connection for a psychiatric disorder and a discussion of 
this claim on its merits.  In this issuance, the veteran was 
notified that, if the SSOC contained an issue which was not 
included in the Substantive Appeal, he had 60 days to respond 
and perfect an appeal of that claim.  No response to this 
issuance was furnished, however, until the January 2008 Brief 
on Appeal from the veteran's representative addressing the 
psychiatric disorder issue, which was received more than 60 
days after issuance of the October 2005 SSOC.  

In March 2008, the Board furnished the veteran a letter 
indicating that there was a question of timeliness as to the 
Substantive Appeal in the present case.  In this letter, the 
Board provided a summary of the procedural history noted 
above and allowed the veteran an opportunity to present 
argument in support of his claim; however, the veteran did 
not respond to this letter in any manner.  

In reviewing this case, the Board first notes that the 
veteran did not initially file a VA Form 9 or any other 
submission that could reasonably be interpreted as a 
Substantive Appeal within one year of the May 1998 rating 
decision notification or within 60 days of the February 2000 
SOC indicating the need for such a response.  Indeed, no 
submissions regarding this claim were made prior to May 2005, 
more than five years later.

The Board is aware that the October 2005 SSOC listed the 
psychiatric disorder issue and contained both a discussion of 
this claim on the merits and notification of the need to 
respond within 60 days regarding any issue not already 
included in the Substantive Appeal to perfect an appeal as to 
that claim.  In view of this wording, the Board finds that 
the veteran could reasonably have interpreted this language 
to mean that he still had an opportunity to perfect his 
appeal.  That notwithstanding, no response was received from 
the veteran or his representative until January 2008, more 
than two years later.  Moreover, when given an opportunity by 
the Board, the veteran did not provide any argument as to 
good cause for failing to perfect an untimely appeal.  See 38 
C.F.R. §§ 3.109(b), 20.303 (2007).  

In short, the record does not reflect that the veteran 
perfected an appeal as to the issue of entitlement to service 
connection for a psychiatric disorder, other than PTSD, to 
include as secondary to his service-connected bilateral flat 
feet, in a timely manner; moreover, the veteran has not 
provided argument as to good cause for the failure to submit 
a timely Substantive Appeal. Accordingly, the Board is 
without jurisdiction to consider the veteran's appeal for 
service connection for a psychiatric disorder, other than 
PTSD, to include as secondary to his service-connected 
bilateral flat feet, and that claim is dismissed. 


ORDER

As the veteran did not submit a timely Substantive Appeal for 
service connection for a psychiatric disorder, other than 
PTSD, to include as secondary to his service-connected 
bilateral flat feet, the appeal as to this issue is 
dismissed.


REMAND

The Board initially notes that, to date, the veteran has not 
been specifically notified by a VCAA letter of the 
information and evidence necessary to substantiate his claims 
for service connection for right knee, left knee, and back 
disorders on a secondary basis.  This notification needs to 
be accomplished prior to a final Board adjudication of these 
claims, and the veteran should specifically be notified of 
the recently enacted provisions of 38 C.F.R. § 3.310(b) 
concerning aggravation of a nonservice-connected disability 
by a service-connected disability.

A review of the veteran's service treatment records reveals 
that he was treated for low back pain without a precipitating 
injury in April 1962 and was assessed with questionable 
ligamentous strain at that time and advised to do no heavy 
lifting.  Also, in January 1963, service treatment records 
reflect that the veteran strained his back by falling and was 
told to do no heavy lifting for three days.  

Subsequent to service, he was treated for back pain and 
injuries on a number of occasions beginning in August 1968, 
with evidence of mild disc dessication at L5-S1 upon MRI in 
January 1994.  He underwent VA spine examinations in January 
1995 and October 1997.  Neither examination report, however, 
contains an opinion addressing the etiology of the veteran's 
disorder, which was diagnosed as mild degenerative arthritis 
of the lumbosacral spine in October 1997.  Given the 
veteran's treatment for low back symptoms during service, the 
Board finds that a more thorough examination containing an 
etiology opinion is "necessary" under 38 U.S.C.A. 
§ 5103A(d) (West 2002) to make a decision in this claim.  

The Board also finds that additional development is needed as 
to the claim for an increased evaluation (in excess of 30 
percent) for service-connected bilateral flat feet.  The most 
recent VA examination directly addressing this disability was 
conducted in March 2000, more than eight years ago.  The 
Board is aware that the length of time since the last 
examination addressing a rating claim, in and of itself, does 
not warrant a further examination.  See VAOPGCPREC 11-95.  
However, the veteran has received VA outpatient treatment for 
his feet since that examination and reported pain that 
"waxes and wanes X several years" in August 2003.  In view 
of this and the exceptionally long time since the last 
examination was performed, the Board finds that a more 
contemporaneous examination is "necessary" under 
38 U.S.C.A. § 5103A(d).

Moreover, the Board has concerns about the adequacy of VCAA 
notification for this claim.  The November 2002 VCAA letter 
to the veteran contained only a cursory paragraph concerning 
his increased rating claim.  In this paragraph, the RO noted 
the need for evidence, notably "medical evidence or other 
evidence showing you have persistent or recurrent symptoms," 
showing that the disability had increased in severity.  

As this case concerns a claim for an increase in an existing 
rating, it is subject to the recent decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  In this 
decision, the Court found that, at a minimum, adequate VCAA 
notice requires that: (1) VA notify the claimant that, to 
substantiate such a claim, the claimant must provide, or ask 
VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.  
Accordingly, the Board finds that it would be, at a minimum, 
helpful for the veteran to be furnished with a more thorough 
letter consistent with the requirements of Vasquez-Flores 
prior to further adjudication.

Accordingly, the issues of service connection for right knee, 
left knee, and back disorders, all to include as secondary to 
the veteran's service-connected bilateral flat feet; and an 
increased evaluation in excess of 30 percent for service-
connected bilateral flat feet are REMANDED for the following 
action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding the 
veteran's claims.  This letter must 
inform the veteran about the information 
and evidence that is necessary to 
substantiate the claims and provide 
notification of both the type of evidence 
that VA will seek to obtain and the type 
of evidence that is expected to be 
furnished by the veteran.

As to the claim for an increased rating 
for bilateral flat feet, and pursuant to 
Vazquez-Flores v. Peake, supra, it is 
essential that: (1) this letter notify 
the veteran that to substantiate an 
increased evaluation claim he must 
provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or 
increase in severity of the disability 
and the effect that worsening has on his 
employment and daily life; (2) to the 
extent that the diagnostic code (here, 
38 C.F.R. § 4.71a, Diagnostic Code 5276) 
under which he is rated contains criteria 
necessary for entitlement to a higher 
disability rating that would not be 
satisfied by demonstrating a noticeable 
worsening or increase in severity of the 
disability and the effect of that 
worsening has on his employment and daily 
life (such as a specific measurement or 
test result), the letter must contain at 
least general notice of that requirement 
to him; (3) he must be notified that, 
should an increase in disability be 
found, a disability rating will be 
determined by applying relevant 
diagnostic codes; and (4) the notice must 
also provide examples of the types of 
medical and lay evidence that he may 
submit (or ask VA to obtain) that are 
relevant to establishing entitlement to 
increased compensation.  

As to the veteran's service connection 
claims, this notification should be 
provided in terms of 38 C.F.R. § 3.310 
(secondary service connection), with 
specific references to the recently 
enacted provisions of 38 C.F.R. 
§ 3.310(b) (revised October 2006) 
included.

2.  Then, the veteran should be afforded 
a VA examination, with an appropriate 
examiner, to determine the nature and 
etiology of his claimed back disorder and 
the symptoms and severity of his service-
connected bilateral flat feet.  The 
veteran's claims file must be made 
available to the examiner in conjunction 
with the examination, and the examiner 
must review the entire claims file in 
conjunction with the examination.  All 
tests and studies deemed necessary by the 
examiner should be performed.  

Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner is requested to provide a 
diagnosis corresponding to the claimed 
back disorder.  The examiner is also 
requested to offer an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that the diagnosed back 
disorder (1) is etiologically related to 
veteran's period of active service, or 
(2) was caused or permanently worsened by 
his service-connected bilateral flat feet 
disability.

As to the veteran's bilateral flat feet, 
the examiner should comment on the 
severity of pronation, tenderness of the 
plantar surfaces of the feet, inward 
displacement, spasm of the tendo achillis 
on manipulation, and the need for 
orthopedic shoes and appliances.  The 
examiner should provide an opinion as to 
the overall degree of impairment and 
further note the presence and extent of 
any painful motion, functional loss due 
to pain, weakness, excess fatigability, 
incoordination, and additional disability 
during flare-ups.  See DeLuca v. Brown, 8 
Vet. App. 202, 204-07 (1995).  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

3.  After completion of the above 
development, the veteran's claims of 
entitlement to service connection for 
right knee, left knee, and back 
disorders, to include as secondary to his 
service-connected bilateral flat feet; 
and entitlement to an increased 
evaluation for bilateral flat feet should 
be readjudicated.  If the determination 
of any of these claims remains less than 
fully favorable to the veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).  


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


